Thornton, J.,
dissenting. — I dissent. I do not think the ordinance accords with the charter. How does the employment of a certain number of men indicate the amount of business done by a laundryman? It might be that a man who employs eight men does less business than one who employs four men. The custom of the latter may be greater than that of the former. If a merchant employs eight clerks, it does not followthat he does a greater amount of business than one who employs four. Again, it is not said in the ordinance when and for how long the persons referred to must be employed. Must they be employed at the date the license is issued, or during the period granted? How if four of the eight are dismissed the day after the license is granted, or four employed during the previous quarter and eight when the license is granted? How, then, can such a test furnish a means of estimating the amount of business? In my view, it may furnish modes of conjecture or guess, but nothing more. There is a means of determining the amount of business. That is by the receipts in money for the previous quarter. Surely there must be some mode of determining this. If the ordinance supplies no mode, it should be amended in that regard. Surely a municipal corporation like the city of Oakland, whose powers are derived from its charter, and which do not go beyond the grant in the charter, fairly and reasonably construed, cannot adopt such a conjectural mode as the one above stated, for determining the amount of business done by a laundryman, in proportion *638to which amount the license to be paid is to be fixed. A construction which allows a mode so uncertain in its data, so incompetent to determine the amount of business done, the city should have no power to adopt. The powers of such a corporation are limited by its charter, the meaning of which must be arrived at by a reasonable construction, and when there is any ambiguity, the ambiguous language must be resolved against the city.
In my judgment, the prisoner is illegally held, and should be discharged.